UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LUIS MELENDEZ,
Plaintiff,
-against- 20-CV-0113 (CS)

ORANGE COUNTY JAIL; OFFICER CARTER;
ORANGE COUNTY JAIL (MEDICAL STAFF);
DR. SALWA KHOURL; SGT. ELLIS; SGT.
SIMORELI; CLASSIFICATION SGT.,

ORDER OF SERVICE

 

Defendants.

 

CATHY SEIBEL, United States District Judge:

Plaintiff, currently incarcerated in Downstate Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging that, while he was detained in the Orange County Jail,
Defendants violated his constitutional rights. By order dated February 5, 2020, the Court granted
Plaintiff's request to proceed without prepayment of fees, that is, in forma pauperis (IFP).!

STANDARD OF REVIEW

The Prison Litigation Reform Act requires that federal courts screen complaints brought
by prisoners who seek relief against a governmental entity or an officer or employee ofa
governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP
complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim
upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e})(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

 

! Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 
(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter
jurisdiction, See Fed. R. Civ. P. 12(h)(3).

While the law mandates dismissal on any of these grounds, the Court is obliged to
construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir, 2006) (internal quotation marks and citations omitted) (emphasis in
original), But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits —
to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil
Procedure, which requires a complaint to make a short and plain statement showing that the
pleader is entitled to relief,

The Supreme Court has held that under Rule 8, a complaint must include enough facts to
state a claim for relief “that is plausible on its face.” Bed/ Ati, Corp. v. Twombly, 550 U.S. 544,
570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the
court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing
the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.
Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “t]hreadbare recitals
of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550
U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court
must determine whether those facts make it plausible — not merely possible — that the pleader is
entitled to relief. Jd.

DISCUSSION

A, Orange County Jail and Orange County Jail Medical Staff

Plaintiff's claims against the Orange County Jail and the Orange County Jail Medical

Staff must be dismissed. Section 1983 provides that an action may be maintained against a

2

 
“person” who has deprived another of rights under the “Constitution and Laws.” 42 U.S.C,

§ 1983. The Orange County Jail and the Orange County Jail Medical Staff are not “persons”
within the meaning of § 1983. See generally Will v. Mich. Dept of State Police, 491 U.S. 58
(1989) (state is not a “person” for the purpose of § 1983 claims); Zuckerman v. Appellate Div,
Second Dep t Supreme Court, 421 F.2d 625, 626 (2d Cir. 1970) (court not a “person” within the
meaning of 42 U.S.C. § 1983); Whitley v. Westchester Cnty. Corr. Fac. Admin., No. 97-CV-420
(SS), 1997 WL 659100, at *7 (S.D.N.Y. Oct. 22, 1997) (correctional facility or jail not a
“nerson” within the meaning of § 1983). Therefore, Plaintiff’s claim against the Orange County
Jail and the Orange County Jail Medical Staff must be dismissed, See 28 U.S.C.

§ 1915(e)(2)(B)Gi)

B. Service on Officer Carter, Dr. Salwa Khouri, Sgt. Ellis, and Sgt. Simoreli

Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely
on the Court and the U.S, Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir, 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP)), Although Rule 4(m) of the Federal
Rules of Civil Procedure generally requires that the summonses and complaint be served within
90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served
the summonses and complaint until the Court reviewed the complaint and ordered that
summonses be issued. The Court therefore extends the time to serve until 90 days after the date
the summonses are issued. If the complaint is not served within that time, Plaintiff should request
an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding
that it is the plaintiff's responsibility to request an extension of time for service); see also Murray

vy. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

3

 
the information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Officer Carter, Dr. Salwa Khouri, Set.
Ellis, and Set. Simoreli through the U.S. Marshals Service, the Clerk of Court is instructed to fill
out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of
these Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the
Marshals Service all the paperwork necessary for the Marshals Service to effect service upon
these Defendants.

Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

C. Classification Sgt.

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies
sufficient information to permit the Orange County Jail to identify the Classification Sgt. It is
therefore ordered that the Orange County Attorney, who is the attorney for and agent of the
Orange County Jail, must ascertain the identity of the Classification Sgt. whom Plaintiff seeks to
sue here and the address where the Defendant may be served. The Orange County Attorney must
provide this information to Plaintiff and the Court within sixty days of the date of this order.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the John Doe defendant. The amended complaint will replace, not supplement, the
original complaint. An amended complaint form that Plaintiff should complete is attached to this
order, Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

4

 
forms with the address for the named John Doe Defendant and deliver all documents necessary
to effect service to the U.S. Marshals Service.
CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Court dismisses Plaintiff’s claims against the Orange County Jail and the Orange
County Jail Medical Staff. See 28 U.S.C. § 1915(e)(2)(B) (Gi).

The Clerk of Court is further instructed to issue summonses. complete the USM-285
forms with the addresses for Officer Carter, Dr. Salwa Khouri, Sgt. Ellis, and Sgt. Simoreli, and
deliver all documents necessary to effect service to the U.S. Marshals Service.

The Clerk of Court is directed to mail a copy of this order and the complaint to Orange
County Attorney at: Orange County Government Center, 255 Main Street Goshen, New York
10924.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. C7
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
Dated: r| (3 | Zo
White Plains, New York Wt, f g p

 

CATHY SEIBEL
United States District Judge
DEFENDANTS AND SERVICE ADDRESSES

Officer Carter

Orange County Jail

110 Wells Farm Road
Goshen, New York 10924

Dr. Salwa Khouri

Orange County Jail

110 Wells Farm Road
Goshen, New York 10924

Sgt. Ellis

Orange County Jail

110 Wells Farm Road
Goshen, New York 10924

Set. Simoreli

Orange County Jail

110 Wells Farm Road
Goshen, New York 10924

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

(in the space above enter the full name(s) of the plaintiff(s).} AMENDED
COMPLAINT
-against- under the Civil Rights Act,

42 U.S.C. § 1983

 

 

Jury Tria G Yes © No

 

(check one)

 

 

___ Civ. ( )

 

 

 

(In the space above enter the full name(s) of the defendant(s). Ifyou
cannot fil the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names, The names
listed in the above caption must be identical to those contained in
Partl. Addresses should not be included here.)

1. Parties in this complaint:

A, List your name, identification number, and the name and address of your current place of
confinement. Do the same for any additional plaintiffs named. Attach additional sheets of paper

4s necessary.

 

 

 

 

 

Plaintiff's Name
ID#
Current Institution
Address
B. List all defendants’ names, positions, places of employment, and the address where each defendant

may be served, Make sure that the defendant(s) listed below are identical to those contained in the
above caption, Attach additional sheets of paper as necessary.

Defendant No. | Name Shield #
Where Currently Employed
Address

 

 

 

Rev. 01/2010 1

 
 

 

Who did
what?

 

 

 

 

What
bappened
to you?

 

 

Defendant No. 2 Name Shield #
Where Currently Employed
Address

 

 

 

Defendant No, 3 Name Shield # a
Where Currently Employed
Address

 

 

 

Defendant No. 4 Name Shield #
Where Currently Employed
Address

 

 

 

Defendant No. 5 Name Shield #
Where Currently Employed
Address

 

 

 

Il. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the
caption of this complaint is involved in this action, along with the dates and locations ofall relevant events.
You may wish to include further details such as the names of other persons involved in the events giving
rise to your claims. Do not cite any cases or statutes. If you intend to allege a number of related claims,
number and set forth each claim in a separate paragraph. Attach additional sheets of paper as necessary.

 

 

 

 

 

 

A, In what institution did the events giving rise to your claim(s) occur?

B. Where in the institution did the events giving rise to your claim(s) occur?

C. What date and approximate time did the events giving rise to your claim(s) occur?
D, Facts:

 

 

 

 

Rev. 01/2010 2

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Was
anyone
else
involyed?

 

 

 

 

Who cle
saw what
happened?

 

 

 

 

 

 

 

ITE. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical
treatment, if any, you required and received.

 

 

 

 

 

 

 

 

TV, Exhaustion of Administrative Remedies:

The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be
brought with respect to prison conditions under section 1983 of this title, or any other Federal law, by a
prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as are
available are exhausted.” Administrative remedies are also known as grievance procedures.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Yes No _

Rev, 01/2010 3

 
If YES, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

 

 

B. Does the jail, prison or other correctional facility where your claim(s) arose have a grievance
procedure?
Yes No Do Not Know

Cc. Does the grievance procedure at the jail, prison or other correctional facility where your claim(s)

arose cover same or all of your claim(s)?

Yes No Do Not Know

if YES, which claim(s)?

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose?

Yes No

If NO, did you file a grievance about the events described in this complaint at any other jail,
prison, or other correctional facility?

Yes No

E. If you did file a grievance, about the events described in this complaint, where did you file the
grievance?

 

 

 

 

 

l. Which claim(s) in this complaint did you grieve?
2. What was the result, if any?
3, What steps, if any, did you take to appeal that decision? Describe all efforts to appeal to

the highest level of the grievance process.

 

 

 

 

F, If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

 

 

 

Rev. 01/2016 4

 
 

 

 

2. If you did not file a grievance but informed any officials of your claim, state who you
informed, when and how, and their response, if any:

 

 

 

 

 

 

G. Piease set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

 

 

 

 

 

 

 

Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.
¥v. Relief:

State what you want the Court to do for you (including the amount of monetary compensation, if any, that

you are seeking and the basis for such amount).

 

 

 

 

 

 

 

 

 

 

 

Rev, 01/2010 5

 
 

 

 

 

 

On
these
claims

 

 

 

On
other
claims

 

 

 

VI.

Previous lawsuits:

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

Yes No

If your answer to A is YES, describe each lawsuit by answering questions | through 7 below. {If
there is more than one lawsuit, describe the additional lawsuits on another sheet of paper, using
the same format.)

1. Parties to the previous lawsuit:

Plaintiff
Defendants

 

 

2.Court (if federal court, name the district; if state court, name the county)

 

Docket or Index number

 

Name of Judge assigned to your case

 

Approximate date of filing lawsuit

 

Is the case still pending? Yes ss No

If NO, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was there
judgment in your favor? Was the case appealed?)

 

 

 

Have you filed other lawsuits in state or federal court otherwise relating to your imprisonment?

If your answer to C is YES, deseribe each lawsuit by answering questions | through 7 below. (If
there is more than one lawsuit, describe the additional lawsuits on another piece of paper, using
the same format.)

1. Parties to the previous lawsuit:

Plaintiff
Defendants

 

 

2. Court (if federal court, name the district; if state court, name the county)

 

Docket or Index number

 

4, Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

Rev. 01/2010 6

 
6. Is the case still pending? Yes No

If NO, give the approximate date of disposition

 

7, What was the result of the case? (For example: Was the case dismissed? Was there
judgment in your favor? Was the case appealed?)

 

 

 

1 declare under penalty of perjury that the foregoing is true and correct.

Signed this. day of ,20

Signature of Plaintiff

 

Inmate Number

 

Institution Address

 

 

 

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and provide
their inmate numbers and addresses.

I declare under penalty of perjury that on this day of , 20__, Lam delivering

this complaint to prison authorities to be mailed to the Pro Se Office of the United States District Court for
the Southern District of New York.

Signature of Plaintiff:

 

Rev. 01/2010 7

 
